Citation Nr: 0717975	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  97-27 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and pulmonary fibrosis as a result 
of asbestos exposure.  


REPRESENTATION

Appellant represented by:	James J. Wall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran testified at a 
Travel Board hearing in February 1999.  

In October 2001 the Board denied the veteran's claim of 
service connection for COPD and pulmonary fibrosis due to 
asbestos exposure.  Thereafter, the veteran filed an appeal 
to the United States Court of Appeals for Veterans Claims 
(Court).  In July 2002 the veteran's representative filed a 
brief.  In August 2002 VA General Counsel filed an unopposed 
motion to vacate the Board's October 2001 decision.  By an 
order dated in February 2003, the Court granted the motion, 
vacated the Board's October 2001 decision, and remanded the 
matter to the Board for re-adjudication.  In October 2003 the 
Board remanded the case for additional development.  In 
August 2004 the Board once again denied the veteran's claim 
of service connection for COPD and pulmonary fibrosis.  In 
April 2005 the veteran's representative and VA General 
Counsel filed a joint motion for remand.  By an order dated 
in May 2005, the Court remanded the matter to the Board for 
re-adjudication.  In October 2005 the Board remanded the case 
for additional development.  The case is once again before 
the Board for appellate review.


FINDING OF FACT

The veteran does not have COPD or pulmonary fibrosis that is 
attributable to asbestos exposure during military service.  




CONCLUSION OF LAW

The veteran does not have COPD or pulmonary fibrosis that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Associated with the claims file are private treatment reports 
from F. Van Nynatten, M.D., of Wilmington Primary Care, dated 
from November 1982 to April 2006.  In February 1984, a 
pulmonary function test (PFT) revealed moderate restriction.  
The veteran was noted to have given a fair effort in 
performing the test.  Also in February 1984 a chest x-ray 
revealed nonspecific changes compatible with bronchitis, 
early fibrosis, or borderline compensation.  The veteran was 
noted to have a history of asbestosis on a discharge summary 
from New Hanover Memorial Hospital dated in August 1989.  
Pulmonary function test reports dated in April 1995 and May 
1996 revealed that pre-medication the veteran had mild 
restriction.  The post-medication results were not included 
on the reports.  In a December 1996 letter, Dr. Van Nynatten 
reported that the veteran had moderate COPD and a history of 
significant asbestos exposure in service.  He opined that the 
veteran's respiratory morbidity was at least in part the 
result of service-related asbestos exposure.  In January 1999 
the veteran was noted to have COPD and coronary artery 
disease.  Oxygen was noted to help.  Spirometry reports dated 
in September 2003, April 2004, and February 2006 noted that 
the veteran had moderate or moderately severe restriction 
pre-medication and significant improvement post-medication.  
A PFT dated in November 2005 revealed good effort and 
cooperation.  The veteran was noted to be winded after each 
test attempt and he reported dizziness.  

The veteran was awarded Social Security Disability benefits 
effective October 1982.  The disability award was based on 
diagnoses of severe essential hypertension, peripheral 
vascular insufficiency, coronary artery disease with angina, 
mild restrictive pulmonary disease, lumbar spondylosis, 
exogenous obesity, and depression with anxiety.  Medical 
records relied upon included records from Dr. Van Nynatten, 
H. Gallis, M.D., Duke University, W. Kassens, Jr., M.D., New 
Hanover Memorial Hospital, New Hanover Regional Medical 
Center, and VA treatment and medical reports.  The records 
from Dr. Van Nynatten are duplicative of the records 
discussed above with the exception of a chest x-ray report in 
which the veteran was noted to have clear lungs in November 
1982.  The records from Dr. Gallis, Duke University, Dr. 
Kassens, and New Hanover Memorial Hospital are unrelated to 
the issue on appeal.  The records from New Hanover Regional 
Medical Center are duplicative.  The VA records include a 
medical certificate dated in October 1983 and a March 1984 VA 
examination report which were unrelated to the issue on 
appeal.

The veteran was afforded a VA examination in January 1988 at 
which time he reported shortness of breath, chest pain, 
anxiety, fatigue, arthralgia, and claudication.  He was 
diagnosed with COPD, cardiovascular disease, angina, 
arthritis, peptic ulcer disease, and peripheral vascular 
insufficiency.  

Private treatment reports from New Hanover Regional Medical 
Center dated from August 1989 to August 1995 included an 
uninterpreted spirometry report dated in September 1991.  No 
diagnosis was provided on the report but the veteran was 
noted to have understood the instructions and he put forth 
good effort.  

Private treatment reports from L. Calhoun, M.D., dated from 
June 1995 to August 1995 were unrelated to the issue on 
appeal.  

Also associated with the claims file is a CT scan report from 
Cape Fear Valley Medical Center dated in May 1997 in which 
the examiner said he saw no sequelae of asbestosis.  He said 
the CT of the chest was essentially within normal limits.  

The veteran was afforded a VA examination in March 1997.  The 
veteran reported exposure to asbestos in service.  He said he 
had no respiratory symptoms until the early 1980s when he 
began noting shortness of breath and chronic cough which had 
become chronically worse.  The veteran reported that his 
cough was productive of yellow sputum.  The veteran was noted 
to have a one-year history of tobacco abuse in his youth.  
Examination of the veteran revealed that the veteran coughed 
frequently without production of sputum and no evidence of 
dyspnea at rest, no cyanosis, and no clubbing of the fingers.  
Breath sounds were muffled throughout with no other 
abnormalities noted.  A spirometry report revealed that the 
veteran's cooperation and understanding was good.  He 
complained of wheezing prior to testing.  The veteran was 
diagnosed with a history of asbestos exposure with COPD and 
pulmonary fibrosis without chest x-ray abnormality.  The 
examiner noted that chest x-rays did not show pulmonary 
asbestosis and the examiner opined that the veteran's 
symptoms were not likely related to asbestos exposure in 
service.  A May 1997 addendum revealed that the May 1997 
computed tomography (CT) scan was normal.  

Associated with the claims file are treatment reports from 
New Hanover Regional Medical Center dated from February 1998 
to September 1998.  The veteran was noted to have a 
moderately tight chest with moist expiratory weakness without 
any local findings.  PFTs were noted to have revealed a 
significant exacerbation of COPD.  He was treated with 
antibiotics and aggressive respiratory therapy.  The veteran 
was admitted with chest pain in May 1998.  His discharge 
diagnosis was small vessel disease and COPD.  

The veteran testified at a Travel Board hearing in February 
1999.  The veteran testified that he worked as a fire fighter 
while in service.  He said he wore asbestos suits every day.  
He said the asbestos would easily fall off of the suits and 
that the suits had to be stored in separate lockers for this 
reason.  He said he breathed the asbestos fibers daily.  The 
veteran claims that he had flu-like symptoms in service and 
respiratory problems after service which included flu-like 
symptoms and pain in his left side.  He said he worked as a 
brick mason after service. The veteran said he began 
receiving treatment for asbestos-related symptoms starting in 
1983.  The veteran said his breathing was bad and he 
occasionally used oxygen.  He said he smoked cigarettes 
occasionally while working as a brick mason.  The veteran's 
representative said the veteran had restrictive lung disease.  

The veteran was afforded a VA examination September 2000.  
The examiner reviewed the veteran's claims file and medical 
records.  The veteran reported having been exposed to 
asbestos in service while wearing an asbestos suit.  He 
denied a history of smoking cigarettes.  He reported 
shortness of breath on exertion.  He reported intermittent 
wheezing and he said he used a continuous positive airway 
pressure (CPAP) machine and oxygen at night due to shortness 
of breath.  The examiner said that physical examination of 
the veteran was unremarkable.  The veteran's lungs were noted 
to be entirely clear.  Heart rhythm was regular.  A chest x-
ray was entirely normal and a B-reader said there was no 
radiographic evidence of asbestosis.  PFTs revealed no 
significant obstruction.  The examiner said that the PFTs 
were more likely than not not indicative of significant 
disease.  He said specifically that there was no significant 
obstruction and what appeared to be moderate restrictive 
defect was more likely than not related to limited effort.  
He opined, based on a review of the claims file and 
examination of the veteran, that  there was no evidence of 
any respiratory disease found on examination.  The examiner 
concluded that it was more likely than not that the low lung 
volumes were related to incomplete effort and not respiratory 
disease.  The examiner pointed out that the veteran's normal 
diffusion capacity was another indication that he does not 
have any significant interstitial disease and he noted that 
the B-reader x-ray results were negative for asbestosis.  

The veteran was afforded a VA examination in March 2004.  The 
examiner reviewed the veteran's claims file and medical 
records.  He said the veteran was positive for exertional 
dyspnea, a cough productive of thick sputum, chest tightness, 
and wheezing.  Physical examination revealed diminished vocal 
fremitus bilaterally and clear lung sounds with no audible 
crackles.  The examiner noted that he reviewed chest x-rays 
of record and that the most recent x-ray, dated in September 
2000, was found to be within normal limits.  A May 1997 CT of 
the chest showed no evidence of pulmonary nodules, pleural 
plaques, or parenchymal infiltrates.  The study was noted to 
be essentially normal.  Several spirograms, the most recent 
dated in September 2000, showed severe restrictive defect and 
normal diffusing capacity.  PFTs were performed at the time 
of the examination and showed a moderate restrictive defect.  
The veteran did not have significant bronchodilator response 
and his diffusing capacity was within normal limits.  The 
veteran had difficulty performing the test due to coughing 
spells.  The examiner noted that the veteran's true pulmonary 
reserve was difficult to estimate based on the test results.  
A chest x-ray was noted to be negative and B-reading of the 
x-ray did not reveal radiographic evidence of asbestosis.  
PFTs showed no evidence of COPD or pulmonary fibrosis.  The 
examiner diagnosed the veteran with asthma, obesity, 
obstructive sleep apnea, a history of coronary artery 
disease, and a history of asbestos exposure.  The examiner 
opined, after review of the medical records and examination 
of the veteran, that there was no evidence of pulmonary 
fibrosis or COPD as a result of asbestos exposure.  He said 
the veteran had a restrictive defect on his PFT but that the 
PFTs showed wide variability and have always been poorly 
performed.  He noted that tests done on the veteran at the 
time of the examination might underestimate the veteran's 
true pulmonary function.  He concluded that he felt the 
veteran had long standing asthma which had not been addressed 
for more than thirty years.  He said inhaled corticosteroids 
were absent from the veteran's regime and it was not possible 
to determine the veteran's true pulmonary function with any 
degree of certainty.  

Dr. Van Nynatten submitted a statement dated in March 2006.  
He reported that he practiced internal medicine and had 
treated the veteran for many years.  He reported that the 
veteran has chronic restrictive ventilatory disease and COPD.  
He said these diagnoses were confirmed based on spirometry 
testing dated from 2003 to 2006.  He said that chronic 
restrictive ventilatory disease is likely to be caused, at 
least in part, to exposure to asbestos.  He said COPD is also 
likely to be caused by exposure to asbestos.  He opined that 
the veteran's exposure to asbestos in service was a 
contributing factor in the veteran's chronic restrictive 
ventilatory disease and COPD.  He noted that the veteran 
always put forth good effort at spirometry testing.  He 
attached pulmonary function test results as noted above, the 
most recent dated in November 2005 and February 2006.

The veteran was last afforded a VA examination in July 2006.  
The examiner reviewed the results of the PFT and evaluation 
performed at the March 2004 VA examination.  He also reviewed 
the November 2005 PFT results submitted by Dr. Van Nynatten.  
The veteran reported shortness of breath on exertion.  
Examination of the veteran's lungs was noted to be abnormal.  
Findings showed inspiratory and expiratory crackles.  The 
veteran did not undergo a PFT due to a history of being too 
weak to perform the test.  The examiner initially reported 
that a chest x-ray was within normal limits.  Based on the 
results of the earlier PFT reports and his examination of the 
veteran, the examiner initially diagnosed the veteran with 
pulmonary fibrosis and he opined that it was at least as 
likely as not that the veteran's service-related asbestos 
exposure was the cause.  He noted that he did not see 
anything in the previous PFTs or x-rays to suggest a 
diagnosis of COPD.  An addendum was included with the report.  
A B-reading of the chest x-ray revealed no objective evidence 
of asbestosis and the examiner opined that the veteran's 
diagnosis should be changed to restrictive lung disorder and 
that the cause was not established after multiple chest x-
rays and a CT of the chest.  The examiner reiterated that 
there was no asbestosis present in the veteran.  

As a preliminary matter, the Board notes that in September 
1996, the RO made an initial attempt to retrieve the 
veteran's service medical records (SMRs) from the National 
Personnel Records Center (NPRC).  The NPRC responded that the 
veteran's personnel file was not on file.  The NPRC noted 
that if the personnel file was on file at the NPRC as of July 
1973, it may have been destroyed in a fire.  The veteran RO 
sent the veteran a letter in December 1996 and requested that 
he provide copies of his SMRs and his DD214.  The veteran was 
requested to complete National Archives (NA) Form 13055 in 
order to search for and reconstruct his service records.  The 
veteran provided a discharge document but he did not include 
any service medical records; nor did he return the NA Form 
13055.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case the veteran claims that he has pulmonary 
fibrosis and COPD as a result of his military service as a 
firefighter in which he was exposed to asbestos.  The Board 
acknowledges the veteran's likely exposure to asbestos during 
service.  

Although the veteran has at times been found to have COPD, 
the Board finds that when the veteran was examined for the 
purpose of determining his pulmonary situation, diagnoses 
other than COPD have been rendered.  While the veteran's 
private physician, Dr. Van Nynatten, has opined that the 
veteran's respiratory morbidity was at least in part the 
result of service-related asbestos exposure and that the 
veteran's exposure to asbestos in service was a contributing 
factor in the veteran's chronic restrictive ventilatory 
disease and COPD, this opinion is contradicted by the 
objective medical evidence of record.  Dr. Van Nynatten's 
March 2006 statement referenced the results of spirometry 
testing dated from 2003 to 2006.  He reported that the 
veteran put forth good effort and that the results of the 
tests were consistent over time.  However, as noted above, 
spirometry/PFT reports performed during that time period did 
not include specific diagnoses.  Even some of the reports 
submitted by Dr. Van Nynatten, including the most recent 
(February 2006) referred to a pre-medication of a restrictive 
lung defect, not an obstructive defect.  At VA examinations 
dated in March 1997, September 2000, March 2004, and July 
2006, diagnoses other than COPD and pulmonary fibrosis were 
rendered.  The March 1997 VA examiner specifically noted that 
chest x-rays and PFTs were within normal limits.  The veteran 
was noted to have put forth good effort during the PFT.  
Additionally, a May 1997 CT scan of the chest was normal.  
Although the examiner first referred to a history of COPD and 
pulmonary fibrosis, he later opined, after looking at the CT 
results, that there was no clinical or radiological evidence 
of asbestosis.  Similarly, the September 2000 VA examiner did 
not find any evidence of respiratory disease or pulmonary 
abnormality.  Chest x-rays revealed clear lungs and was 
reported to be unremarkable.  The examiner opined that PFTs 
revealed no significant obstruction.  He said the veteran had 
normal diffusion capacity which was another indication that 
he did not have significant interstitial disease.  Finally, 
he noted that the B-reader results were negative for 
asbestosis.  The March 2004 examiner similarly did not find 
any evidence of COPD or pulmonary fibrosis based on the 
results of the PFT.  A chest x-ray was noted to be negative 
and B-reading of the x-ray did not reveal radiographic 
evidence of asbestosis.  PFTs showed no evidence of COPD or 
pulmonary fibrosis.  The examiner diagnosed the veteran with 
asthma, obesity, obstructive sleep apnea, a history of 
coronary artery disease, and a history of asbestos exposure.  
The examiner opined, after review of the medical records and 
examination of the veteran, that there was no evidence of 
pulmonary fibrosis or COPD as a result of asbestos exposure.  
He said the veteran has a restrictive defect on his PFT but 
that the PFTs show wide variability and had always been 
poorly performed.  He concluded that he felt the veteran had 
long standing asthma which had not been addressed for more 
than thirty years.  He said inhaled corticosteroids were 
absent from the veteran's regime and it was not possible to 
determine the veteran's true pulmonary function with any 
degree of certainty.  Lastly, the July 2006 VA examiner 
reported that B-reading of a chest x-ray revealed no 
objective evidence of asbestosis and the examiner opined that 
the veteran's diagnosis was restrictive lung disorder and 
that the cause was not established after multiple chest x-
rays and a CT of the chest.  

The Board finds that the examinations conducted for VA which 
arrived at assessments based on specific testing, including 
CT scans and chest x-rays, and a review of the record, are of 
greater evidentiary weight than Dr. Van Nynatten's 
assessments, which do not appear to have been based on such 
an evidentiary review.  Dr. Van Nynatten conducted tests to 
support his opinion, but multiple attempts to confirm Dr. Van 
Nynatten's findings have contradicted Dr. Van Nynatten's 
assessment.  Additionally, despite occasions when there was 
some question as to whether the veteran's pulmonary test 
results accurately represented the veteran's true pulmonary 
status, the repeated conclusion that the veteran does not 
have COPD or pulmonary fibrosis related to asbestos exposure 
is of greater evidentiary weight than Dr. Van Nynatten's 
opinion, in large part because of the consistency of the 
repeated test interpretations which have not found COPD or 
pulmonary fibrosis.  In other words, the veteran was once 
again examined in 2006 to determine whether he in fact had 
COPD or pulmonary fibrosis.  The examiner initially diagnosed 
the veteran with pulmonary fibrosis which was at least as 
likely as not related to asbestos exposure.  However, after 
the B-reading of the chest x-ray, the examiner reported that 
there was no objective evidence of asbestosis and the 
veteran's diagnosis was restrictive lung disorder with an 
unknown etiology.  Examiners at the March 1997, the September 
2000, the March 2004, and the July 2006 did not find any 
evidence of COPD or pulmonary fibrosis and the Board notes 
that all of the VA examinations were performed by different 
examiners and the March 2004 examination was performed by a 
board certified pulmonary specialist.  Dr. Van Nynatten 
reported that his specialty was internal medicine.  The Board 
finds that the VA opinions are of greater evidentiary weight 
than Dr. Van Nynatten's opinions.  Both the March 2000 and 
the March 2004 VA examiners reviewed the entire record, 
including Dr. Van Nynatten's opinions and the varied test 
results, and both arrived at the same conclusion.  The July 
2006 VA examiner also reached the same conclusion even after 
reviewing some of the test results submitted by Dr. Van 
Nynatten (November 2005 PFT).  Also, as noted above, the 
reports submitted by Dr. Van Nynatten specifically refer to a 
restrictive defect noted prior to bronchodilator, not an 
obstructive one.  This tends to support what the other 
examiners concluded, namely that there was no COPD.  

For the reasons stated above, the Board finds that the 
judgment of the VA examiners who have reviewed the record to 
be of greater evidentiary weight.  Although the record 
includes outpatient treatment records that occasionally refer 
to COPD as one of the veteran's diagnosed disabilities, it 
appears that such assessments were not made following the 
same detailed review of the records and detailed testing as 
was conducted for VA in 1997, 2000, 2004, and 2006.  Rather, 
these assessments appear to have been carried over from 
earlier comments, such as those by Dr. Van Nynatten, without 
independent corroboration by pulmonary testing.  As noted 
above, the Board gives greater weight to the assessments made 
in 1997, 2000, 2004, and 2006 by examiners who relied on 
specific test results, x-rays, and a review of the record.  
Some VA examiners, such as the 2006 one, initially concluded 
that the veteran indeed had pulmonary fibrosis or COPD 
related to asbestos exposure; however, after review of the 
record and specific x-ray and PFT results, even these 
examiners came to the conclusion that the veteran had neither 
of those problems related to his in-service asbestos 
exposure.  Additionally, although the veteran and his 
representative have argued that VA test results, or reviews 
thereof, are not reliable because there has been some 
difference of opinion as to whether they were based on a 
cooperative effort by the veteran, the salient point to be 
made is that examiners have consistently noted--whether it 
was felt that a good effort was made on testing or not, or 
whether the results reliably showed the veteran's full lung 
function--that any defect shown was a restrictive one, not an 
obstructive lung disease.  As already noted, the 2006 VA 
examiner, even after review of the November 2005 results 
presented by Dr. Van Nynatten, concluded that there was no 
evidence of COPD.  Moreover, x-rays have not shown any 
pulmonary fibrosis, and even Dr. Van Nynatten appears to have 
dropped this assessment from his diagnoses.

The Board notes that the veteran has alleged that he has COPD 
and pulmonary fibrosis related to asbestos exposure.  While 
the veteran is capable of providing information regarding his 
respiratory symptoms, as a layperson, he is not qualified to 
offer medical opinions of diagnosis or nexus to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for COPD or pulmonary fibrosis due to 
asbestos exposure.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 
2006); 38 C.F.R. § 3.102 (2006).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran filed his claim in August 1996, five years prior 
to enactment of the VCAA.  The RO wrote to the veteran in 
December 2003 and notified him of the evidence/information 
required to substantiate the claim of service connection.  He 
was informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that the veteran wanted the 
RO to obtain on his behalf.  In a November 2005 follow-up 
letter the veteran was again informed of the elements to 
satisfy in order to establish service connection and he was 
informed of the status of his claim.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Additionally, in a March 2006 letter the veteran was told of 
the criteria used to award disability ratings and the 
criteria for assigning an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  No such issues are 
now before the Board.  Consequently, the claim needs not be 
remanded to address a potential rating or effective date.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained private treatment reports in developing the 
veteran's claim.  The veteran was afforded several VA 
examinations.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that the VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R 
§ 3.159(c)-(e) (2006).  


ORDER

Entitlement to service connection for COPD or pulmonary 
fibrosis as a result of asbestos exposure is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


